Per Curiam,
This case depended on questions of fact which were clearly for the exclusive determination of the jury; and they were accordingly submitted to them by the learned trial judge with instructions that appear to be fully adequate and free from substantial error. The verdict in plaintiff’s- favor necessarily implies a finding of the controlling facts on which his right to recover depended, viz: that defendant company’s negligence in *570permitting tbe highway alongside of its tracks to remain in an unsafe and dangerous condition was the proximate cause of plaintiff’s injury, and that he was not shown to have been guilty of any negligence that contributed thereto. These facts were so clearly shown that it was impossible for the jury to have found otherwise than they did, without practically ignoring the manifest weight of the testimony and disregarding the instructions of the court.
There appears to be no error in the ruling complained of in the first specification. The objection to the question propounded to the witness, then on the stand, was rightly sustained. Nor do we think there is any error in either of the excerpts, from the learned judge’s charge, quoted in the remaining specifications. We find nothing in either of them that requires special notice. The case was carefully and correctly tried and the judgment entered on the verdict should not be disturbed.
Judgment affirmed.